Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149562                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149562
                                                                    COA: 319705
                                                                    Wayne CC: 08-008020-FC
  JOHNATHAN FORD,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the June 3, 2014 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
           h0128
                                                                               Clerk